 



EXHIBIT 10.6
COHESANT INC.
Long Term Incentive Plan
     1. Purpose of the Plan. This Cohesant Inc. Long Term Incentive Plan (the
“Plan”) is intended as an incentive to further the growth and profitability of
Cohesant Inc. (the “Company”) and to encourage stock ownership on the part of
(a) employees of the Company and its Affiliates, (b) consultants and advisers
who provide significant services to the Company and its Affiliates, and
(c) directors of the Company who are not employees of the Company. By
encouraging such stock ownership, the Company seeks to attract, retain, and
motivate Employees, Consultants, and Directors with training, experience, and
ability. All management and Employees, Consultants and Directors of the Company
are eligible to receive Awards under the Plan.
     2. Effective Date. The Plan shall become effective on April 16, 2008 (the
“Effective Date”), subject to ratification by an affirmative vote of the holders
of a majority of the Shares which are present, in person or by proxy, and
entitled to vote at the next annual or special meeting of stockholders.
     3. Administration.
          3.01 Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”). If any class of equity
securities of the Company is registered under section 12 of the Exchange Act,
all members of the Committee will be “non-employee directors” as defined in
Rule 16b-3(b)(2)(i) promulgated under the Exchange Act (or any successor rule of
like tenor and effect) and “outside directors” as defined in Section 162(m) of
the Code and the regulations promulgated thereunder.
          3.02 Authority of the Committee. It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions. Subject to the
provisions of the Plan, the Committee is authorized to establish, amend and
rescind such rules and regulations as it may deem appropriate for its conduct
and for the proper administration of the Plan, to make all determinations under
and interpretations of, and to take such actions in connection with, the Plan or
the Awards granted thereunder as it may deem necessary or advisable, including,
but not limited to, the power to (a) determine which Employees and Consultants
shall be granted Awards, (b) prescribe the terms and conditions of the Awards
(other than the Options and Restricted Stock granted to Non-Employee Directors
pursuant to Section 8), (c) interpret the Plan and the Awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees, Consultants and Directors who are foreign nationals or
employed outside of the United States, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(f) interpret, amend or revoke any such rules. Subject to the terms and
provisions of the Plan, the Committee, in its sole discretion, may grant, at any
time and from time to time as determined by the Committee, Options, SARs,
Restricted Stock, or a combination thereof.

 



--------------------------------------------------------------------------------



 



          3.03 Non-Employee Directors. Notwithstanding any contrary provision of
this Section 3, the Board shall administer Section 8 of the Plan, and the
Committee shall exercise no discretion with respect to Section 8. In the Board’s
administration of Section 8 and the Options, Restricted Stock and any Shares
granted to Non-Employee Directors, the Board shall have all of the authority and
discretion otherwise granted to the Committee with respect to the administration
of the Plan.
          3.04 Decisions Binding. All actions, determinations and decisions made
by the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law. No member of the Committee shall be liable for any action
taken or determination made relating to the Plan, except for gross negligence or
willful misconduct.
          3.05 Delegation by the Committee. The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to the Chief Executive
Officer of the Company; provided, however, that the Committee may not delegate
its authority and powers (a) with respect to Section 16 Persons, or (b) in any
way which would jeopardize the Plan’s qualification under Section 162(m) of the
Code or Rule 16b-3 of the Exchange Act.
          3.06 Indemnification. Each member of the Committee shall be
indemnified by the Company against costs, expenses and liabilities (other than
amounts paid in settlements to which the Company does not consent, which consent
shall not be unreasonably withheld) reasonably incurred by such member in
connection with any action taken in relation to the Plan to which he or she may
be a party by reason of service as a member of the Committee, except in relation
to matters as to which he or she shall be adjudged in such action to be
personally guilty of gross negligence or willful misconduct in the performance
of his or her duties. The foregoing right to indemnification shall be in
addition to such other rights as the Committee member may enjoy as a matter of
law, by reason of insurance coverage of any kind, or otherwise.
     4. Stock Subject to Plan.
          4.01 Number of Shares. The stock subject to Awards under the Plan
shall be shares of the common stock, $.01 par value, of Cohesant , Inc. (the
“Shares”). The Shares issued pursuant to Awards granted under the Plan may be
authorized and unissued Shares, Shares purchased on the open market or in a
private transaction, or Shares held as treasury stock. The aggregate number of
Shares for which Awards may be granted under the Plan shall not exceed 610,000
Shares, subject to adjustment in accordance with the terms of Section 4.04
hereof.
          4.02 Lapsed Awards. Any Shares subject to an Award which for any
reason expires or is terminated unexercised as to such Shares and any Shares
reacquired by the Company pursuant to any forfeiture hereunder may again be the
subject of an Award under the Plan.

-2-



--------------------------------------------------------------------------------



 



          4.03 Exercise; Proceeds. The Committee, in its sole discretion, may
permit the exercise or issuance of any Award as to full Shares or fractional
Shares. Proceeds from the sale of Shares under Awards shall constitute general
funds of the Company.
          4.04 Stock Splits; Mergers; Reorganizations.
                    (a) In the event of a stock split, stock dividend,
combination or exchange of shares, exchange for other securities,
reclassification, reorganization, redesignation or other change in the Company’s
capitalization, the aggregate number of Shares for which Awards may be granted
under this Plan, the number of Shares subject to outstanding Awards and the
Exercise Price of the Shares subject to outstanding Options shall be
proportionately adjusted or substituted to reflect the same. The Committee shall
make such other adjustments to the Awards, the provisions of the Plan and the
Awards Agreements, which adjustments may provide for the elimination of
fractional Shares.
                    (b) In the event of a change of the Company’s common stock
resulting from a merger or similar reorganization as to which the Company is the
surviving corporation, the number and kind of Shares which thereafter may be
purchased pursuant to an Award under the Plan and the number and kind of Shares
then subject to Options granted hereunder and the price per Share thereof shall
be appropriately adjusted in such manner as the Committee may deem equitable to
prevent dilution or enlargement of the rights available or granted hereunder.
     5. Stock Options.
          5.01 Grant of Options. Subject to the terms and provisions of the
Plan, Options may be granted to Employees and Consultants at any time and from
time to time as determined by the Committee in its sole discretion. The
Committee, in its sole discretion, shall determine the number of Shares subject
to each Option. The Committee may grant Incentive Stock Options, Nonqualified
Stock Options, or a combination thereof. More than one Option may be granted to
an individual under the Plan.
          5.02 Award Agreement.
                    (a) Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.
                    (b) The Committee may grant Options having terms and
provisions which vary from those specified in the Plan if such Options are
granted in substitution for, or in connection with the assumption of, existing
options granted by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company is a party.

-3-



--------------------------------------------------------------------------------



 



          5.03 Exercise Price. Subject to the provisions of this Section 5.03,
the Exercise Price for each Option granted under the Plan shall be determined by
the Committee in its sole discretion.
                    5.03.1 Fair Market Value. The Exercise Price of any Option
granted under the Plan shall be not less than the Fair Market Value of a Share
on the Grant Date.
                    5.03.2 Incentive Stock Options. In the case of an Incentive
Stock Option, no Incentive Stock Option may be granted to an Employee (together
with persons whose stock ownership is attributed to the Employee pursuant to
Section 424(d) of the Code) who, on the Grant Date, is considered under
Section 422(b)(6) of the Code to own stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of its Parent or any Subsidiary corporation; provided, however, this
restriction shall not apply if at the time such Incentive Stock Option is
granted the Exercise Price of such Incentive Stock Option shall be at least 110%
of the Fair Market Value of such Share.
                    5.03.3 Substitute Options. Notwithstanding the provisions of
Sections 5.03.1 and 5.03.2, in the event that the Company or an Affiliate
consummates a transaction described in Section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), persons who
become Employees or Consultants on account of such transaction may be granted
Options in substitution for options granted by their former employer. If such
substitute Options are granted, the Committee, in its sole discretion and
consistent with Section 424(a) of the Code, shall determine the exercise price
of such substitute Options.
          5.04 Expiration of Options.
                    5.04.1 Expiration Dates. Each Option shall terminate no
later than the first to occur of the following events:
               (a) The date for termination of the Option set forth in the
written Award Agreement;
               (b) The expiration of ten (10) years from the Grant Date (except
as provided in Section 5.08.4 regarding Incentive Stock Options);
               (c) Upon Termination of Service For Cause;
               (d) The expiration of ninety (90) days from the date and time of
the Participant’s Termination of Service for a reason other than the
Participant’s death, Disability, or Termination of Service For Cause;
               (e) The expiration of one (1) year from the date of the
Participant’s death or the Participant’s Termination of Service by reason of
death or Disability (except as provided in Section 5.08.2 regarding Incentive
Stock Options); or

-4-



--------------------------------------------------------------------------------



 



               (f) Upon the Committee’s determination that, after a
Participant’s Termination of Service, the Participant engages or engaged in
employment or activities contrary, in the sole opinion of the Committee, to the
best interests of the Company.
                    5.04.2 Committee Discretion. Subject to the limits of
Sections 5.04.1, the Committee, in its sole discretion, (a) shall provide in
each Award Agreement when each Option expires and becomes unexercisable, and
(b) may, after an Option is granted, extend the maximum term of the Option
(subject to Section 5.08.4 regarding Incentive Stock Options).
          5.05 Exercisability of Options. Options granted under the Plan will be
exercisable at such times and be subject to such terms and conditions as the
Committee shall determine in its sole discretion. After an Option is granted,
the Committee, in its sole discretion, may accelerate the exercisability of the
Option.
          5.06 Payment. Options shall be exercised by the Participant’s delivery
of a written notice of exercise to the Company’s Chief Financial Officer or any
other officer of the Company designated by the Committee to accept such notices
on its behalf, specifying the number of Shares for which it is exercised.
          On the date of exercise of an Option, the Participant or other person
exercising the Option shall make full payment of the Exercise Price (a) in cash;
(b) with the consent of the Committee, by tendering previously acquired Shares
which have been held by the Participant (valued at their Fair Market Value as of
the date of tender); (c) with the consent of the Committee, and to the extent
permitted by applicable law, with a full recourse promissory note of the
Participant for the portion of the Exercise Price in excess of the par value of
Shares subject to the Option, under terms and conditions determined by the
Committee and in cash for the par value of the Shares; (d) with the consent of
the Committee, any combination of (a), (b), or (c), or (e) with the consent of
the Committee, if the Shares subject to the Option have been registered under
the Securities Act, and there is a regular public market for the Shares, by
delivering to the Company on the date of exercise of the Option written notice
of exercise together with:
                    (i) written instructions to forward a copy of such notice of
exercise to a broker or dealer as defined in Section 3(a)(4) and 3(a)(5) of the
Exchange Act, and designated in such notice (“Broker”), and to deliver to the
specified account maintained with the Broker by the person exercising the Option
a certificate for the Shares purchased upon the exercise of the Option, and
                    (ii) a copy of irrevocable instructions to the Broker to
deliver promptly to the Company a sum equal to the purchase price of the Shares
purchased upon exercise of the Option.
          If previously acquired Shares are to be used to pay the Exercise Price
of an Incentive Stock Option, the Company prior to such payment must be
furnished with evidence satisfactory to it that the acquisition of such Shares
and their transfer in payment of the exercise price satisfy the requirements of
Section 422 of the Code and other applicable laws.

-5-



--------------------------------------------------------------------------------



 



          As soon as practicable after receipt of a written notification of
exercise and full payment for the Shares purchased, the Company shall deliver to
the Participant (or the Participant’s designated broker), Share certificates
(which may be in book entry form) representing such Shares.
          5.07 Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
as it may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of the Nasdaq Stock Market
or any national securities exchange or system upon which Shares are then listed
or traded, or any blue sky or state securities laws.
          5.08 Certain Additional Provisions for Incentive Stock Options.
Notwithstanding anything to the contrary contained in this Section 5, the
following provisions shall apply to any Incentive Stock Option granted pursuant
to the Plan.
                    5.08.1 Exercisability. The aggregate Fair Market Value
(determined on the Grant Date(s)) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by any Employee during any
calendar year (under all plans of the Company and its Subsidiaries) shall not
exceed $100,000. If an Incentive Stock Option which exceeds the $100,000
limitation of this Section 5.08.1 is granted, the portion of such Option which
is exercisable for Shares in excess of the $100,000 limitation shall be treated
as a Nonqualified Stock Option pursuant to Section 422(d) of the Code. Except as
otherwise expressly provided in the immediately preceding sentence, this
Section 5.08.1 has no application to Options granted under the Plan as
Nonqualified Stock Options.
                    5.08.2 Termination of Service. No Incentive Stock Option may
be exercised more than three (3) months after the Participant’s Termination of
Service for any reason other than Disability or death, unless (a) the
Participant dies during such three-month period, or (b) the Award Agreement or
the Committee permits later exercise, in which case the Incentive Stock Option
shall be deemed a Nonqualified Stock Option.
                    5.08.3 Company and Subsidiaries Only. Incentive Stock
Options may be granted only to persons who are Employees of the Company or a
Subsidiary on the Grant Date.
                    5.08.4 Expiration. No Incentive Stock Option may be
exercised after the expiration of ten (10) years from the Grant Date; provided,
however, that if the Option is granted to an Employee who, together with persons
whose stock ownership is attributed to the Employee pursuant to Section 424(d)
of the Code, owns stock possessing more than 10% of the total combined voting
power of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date.

-6-



--------------------------------------------------------------------------------



 



     6. Stock Appreciation Rights.
          6.01 Grant of SARs; Exercise Price and Other Terms.
                    (a) Subject to the terms and conditions of the Plan, the
Committee may grant a SAR to Employees and Consultants at any time and from time
to time as shall be determined by the Committee, in its sole discretion. The
Committee shall have complete discretion to determine the number of SARs granted
to any Participant. SARs must be stand-alone, not affiliated with any Option.
SARs may only relate to Shares traded on an established securities market.
                    (b) The Committee, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of SARs
granted under the Plan. However, the exercise price of a SAR shall be not less
than the Fair Market Value of a Share on the Grant Date. In no event shall an
SAR granted to a Section 16 Person become exercisable in any period shorter than
may be permissible to maintain the Plan’s compliance with Rule 16b-3.
          6.02 Exercise of SARs. SARs shall be exercisable on such terms and
conditions as the Committee, in its sole discretion, shall determine. However,
no SAR granted to a Section 16 Person shall be exercisable until the end of the
shortest period as may be permissible to maintain the Plan’s compliance with
Rule 16b-3.
          6.03 SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.
          6.04 Expiration of SARs. An SAR granted under the Plan shall expire
upon the date determined by the Committee, in its sole discretion, and set forth
in the Award Agreement. Notwithstanding the foregoing, the rules of Section 5.04
also shall apply to SARs.
          6.05 Payment. Upon exercise of an SAR, a Participant shall be entitled
to receive from the Company the number of Shares with respect to which the SAR
is exercised.
     7. Restricted Stock.
          7.01 Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Employees and Consultants in such amounts as the Committee,
in its sole discretion, shall determine. The Committee, in its sole discretion,
shall determine the number of Shares to be granted to each Participant.
          7.02 Restricted Stock Agreement. Each Award of Restricted Stock shall
be evidenced by an Award Agreement that shall specify the Period of Restriction,
if any, the number of Shares granted, any price to be paid for the Shares, and
such other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee

-7-



--------------------------------------------------------------------------------



 



determines otherwise, Shares of Restricted Stock shall be held by the Company or
its designee as escrow agent until the restrictions on such Shares have lapsed.
          7.03 Transferability. Shares of Restricted Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction. In no event may Restricted Stock
granted to a Section 16 Person be transferred prior to six (6) months following
the Grant Date.
          7.04 Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate, in accordance with this Section 7.04. For example, the
Committee may set restrictions based upon the achievement of specific
performance objectives (Company-wide, divisional, or individual), applicable
Federal or state securities laws, or any other basis determined by the Committee
in its discretion. The Committee, in its discretion, may legend the certificates
representing Restricted Stock to give appropriate notice of the restrictions
applicable to such Shares.
          7.05 Removal of Restrictions. Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall be released from escrow as
soon as practicable after the last day of the Period of Restriction. The
Committee, in its discretion, may accelerate the time at which any restrictions
shall lapse, and remove any restrictions. After the restrictions have lapsed,
the Participant shall be entitled to have any legend or legends under
Section 7.04 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant.
          7.06 Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.
          7.07 Dividends and Other Distributions. During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be entitled
to receive all dividends and other distributions, if any, paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid. With respect to
Restricted Stock granted to a Section 16 Person, any dividend or distribution
that constitutes a “derivative security” or an “equity security” under
Section 16 of the Exchange Act shall be subject to a Period of Restriction equal
to the longer of: (a) the remaining Period of Restriction on the Shares of
Restricted Stock with respect to which the dividend or distribution is paid; or
(b) six (6) months.
          7.08 Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.

-8-



--------------------------------------------------------------------------------



 



     8. Non-Employee Directors.
          8.01 Granting of Options. If any class of equity securities of the
Company is registered under Section 12 of the Exchange Act, the Board, in its
sole discretion, will determine from time to time the number of Nonqualified
Stock Options each Non-Employee Director will receive under the Plan. Future
grants will cease and be suspended at any time that there are not sufficient
Shares available under the Plan. Options granted pursuant to this Section 8
shall not be designated as Incentive Stock Options.
          8.02 Terms of Options.
                    8.02.1 Option Agreement. Each Option granted pursuant to
this Section 8 shall be evidenced by a written stock option agreement which
shall be executed by the Participant and the Company.
                    8.02.2 Exercise Price. The Exercise Price for the Shares
subject to each Option granted pursuant to this Section 8 shall be 100% of the
Fair Market Value of such Shares on the Grant Date.
                    8.02.3 Exercisability. Each Option granted pursuant to this
Section 8 shall become exercisable at such time or times as is determined by the
Board, provided that no Option granted a Non-Employee Director may be exercised
for at least one year after the date the Option is granted. If a Non-Employee
Director incurs a Termination of Service, his or her Options which are not
exercisable on the date of such Termination shall immediately terminate.
                    8.02.4 Expiration of Options. Each Option shall terminate
upon the first to occur of the following events:
               (a) The expiration of five (5) years from the Grant Date;
               (b) The expiration of ninety (90) days from the date and time of
the Participant’s Termination of Service for a reason other than death or
Disability; or
               (c) The expiration of one (1) year from the date of the
Participant’s death or Termination of Service by reason of death or Disability.
                    8.02.5 Other Terms. All provisions of the Plan not
inconsistent with this Section 8 shall apply to Options granted to Non-Employee
Directors; provided, however, that Section 5.02 (relating to the Committee’s
discretion to set the terms and conditions of Options) shall be inapplicable
with respect to Non-Employee Directors.
          8.03 Elections by Non-Employee Directors. Pursuant to such procedures
as the Board (in its discretion) may adopt from time to time, each Non-Employee
Director may elect to forego receipt of all or a portion of committee fees and
meeting fees otherwise due to the

-9-



--------------------------------------------------------------------------------



 



Non-Employee Director in exchange for Shares. The number of Shares received by
any Non-Employee Director shall equal the amount of foregone compensation
divided by the Fair Market Value of a Share on the date that the compensation
otherwise would have been paid to the Non-Employee Director, rounded up to the
nearest whole number of Shares. The procedures adopted by the Board for
elections under this Section 8.03 shall be designed to ensure that any such
election by a Non-Employee Director will not disqualify him or her as a
“non-employee director” under Rule 16b-3.
     8.04 Restricted Stock. Subject to the terms and conditions of the Plan, the
Board, at any time and from time to time, may grant Shares of Restricted Stock
to Non-Employee Directors in such amounts as the Board, in its sole discretion,
shall determine. The Board, in its sole discretion, shall determine the number
of Shares to be granted to each Non-Employee Director. Awards of Restricted
Stock to Non-Employee Directors shall be subject to the provisions of Section 7
of this Plan; provided, however, that the Board shall have all of the authority
and discretion otherwise granted to the Committee with respect to the
administration of Section 7 regarding Non-Employee Directors only.
     9. Section 162(m) Deduction Qualification. Except as otherwise provided in
Section 9.05, the provisions of this Section 9 shall apply only to Awards of
Covered Officers.
          9.01 Awards for Covered Officers. Any other provision of the Plan
notwithstanding, all Awards to Covered Officers shall be made in a manner that
allows for the full deductibility of the Award by the Company or its
Subsidiaries under Section 162(m) of the Code; unless the Committee determines
that compliance with Section 162(m) of the Code is not desired with respect to
any specified Award or Awards. In addition, if changes are made to Code Section
162(m) to permit greater flexibility with respect to any Award or Awards
available under the Plan, the Committee may make adjustments as it deems
appropriate. All Awards for Covered Officers shall comply with the provisions of
this Section 9.
          9.02 Designation of Covered Officers. For each Performance Period, the
Committee will designate which Participants are Covered Officers within 90 days
of the beginning of the Performance Period (or such earlier or later date as is
permitted or required by Section 162(m) of the Code).
          9.03 Establishment of Performance Goals and Awards for Covered
Officers. Within 90 days of the beginning of a Performance Period (or such
earlier or later date as is permitted or required by Section 162(m) of the
Code), the Committee shall in its sole discretion, for each such Performance
Period: (a) determine and establish in writing one or more Performance Goals
applicable to the Performance Period for each Covered Officer; and (b) either
(i) assign each Covered Officer a target Award expressed as a fixed number of
Shares or a whole dollar amount or (ii) establish a payout table or formula for
purposes of determining the Award payable to each Covered Officer. Each payout
table or formula: (a) shall be in writing; (b) shall be based on a comparison of
actual performance to the Performance Goals; (c) may include a “floor” which is
the level of achievement of the Performance Goal in which payout begins; and
(d) shall provide for an actual Award equal to, less than or greater than the
Covered Officer’s target Award, depending on the extent to which actual
performance approached, reached, or

-10-



--------------------------------------------------------------------------------



 



exceeded the Performance Goal. Such pre-established Performance Goals and Awards
must state, in terms of an objective formula or standard, the method for
computing the amount of the Award payable to each Covered Officer if the
Performance Goal is met. A formula or standard is objective if a third party
having knowledge of the relevant performance results could calculate the amount
to be paid to the Covered Officer. The Committee may from time to time establish
any number of Performance Periods, Performance Goals and Awards for any Covered
Officer running concurrently, in whole or in part, provided, that in so doing
the Committee does not jeopardize the Company’s deduction for such Awards under
Section 162(m) of the Code. The Committee may select different Performance Goals
and Awards for different Covered Officers.
          9.04 Certification of Achievement of Performance Goals and Amount of
Awards. After the end of each Performance Period, or such earlier date if the
Performance Goals are achieved (and such date otherwise complies with Section
162(m) of the Code), the Committee shall certify in writing, prior to the
unconditional payment of any Award, that the Performance Goals for the
Performance Period and all other material terms of the Plan were satisfied and
to what extent they were satisfied. The Committee shall determine the actual
Award for each Covered Officer based on the payout table/formula established in
Section 9.03, as the case may be. Extraordinary Events shall either be excluded
or included in determining the extent to which the corresponding Performance
Goal has been achieved, whichever will produce the higher Award; provided,
however, notwithstanding the attainment of specified Performance Goals, the
Committee has the discretion to reduce or eliminate an Award that would
otherwise be paid to any Participant, including any Covered Officer, based on
the Committee’s evaluation of Extraordinary Events or other factors. Without
limiting the manner of computing Awards set forth in the preceding sentence,
with respect to Covered Officers, the Committee may not under any circumstances
increase the amount of an Award.
          9.05 Maximum Award. Any other provision of the Plan notwithstanding,
the maximum aggregate Awards payable to any Participant under the Plan during
any one or more Performance Periods during a Fiscal Year shall not exceed
61,000{10% of Plan Authorized Shares} Shares, which maximum number of Shares
shall be adjusted pursuant to Section 4.04.
     10. Miscellaneous.
                    10.01 Forfeiture. Notwithstanding anything in the Plan or in
any Award Agreement to the contrary, in the event of a breach of conduct by a
Participant or former Participant (including, without limitation, any conduct
prejudicial to or in conflict with the Company or an Affiliate), or any activity
of a Participant or former Participant in competition with any of the businesses
of the Company or an Affiliate, the Committee may (a) cancel any outstanding
Award granted to the Participant, in whole or in part, whether or not vested,
and/or (b) if such conduct or activity occurs within one year following the
exercise or payment of an Award, require the former Participant to repay to the
Company any gain realized or payment received upon the exercise or payment of
such Award (with such gain or repayment valued as of the date of exercise or
payment). Such cancellation or repayment obligation shall be effective as of the
date specified by the Committee. Any repayment obligation may be satisfied in
Shares or cash or a combination thereof (based upon the Fair Market Value of the
Shares on the day prior to the date of payment), and the Committee may provide
for an offset to any future payments

-11-



--------------------------------------------------------------------------------



 



owed by the Company or Affiliate to such individual if necessary to satisfy the
repayment obligation. The determination of whether any Participant or former
Participant has engaged in a breach of conduct or any activity in competition
with any of the businesses of the Company or an Affiliate shall be determined by
the Committee in good faith and in its sole discretion.
          10.02 No Contract of Employment. Nothing in the Plan or in any Award
or Award Agreement shall confer on any Participant any right to continue in the
employ or service of the Company or any Parent or Subsidiary of the Company or
interfere with the right of the Company to terminate such Participant’s
employment or other services at any time. The establishment of the Plan shall in
no way, now or hereafter, reduce, enlarge or modify the employment relationship
between the Company or any Parent or Subsidiary of the Company and the
Participant. Awards granted under the Plan shall not be affected by any change
of duties or position of the Participant with the Company.
          10.03 Participation. No Employee or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.
          10.04 Change in Control. In the event of a Change in Control, the
Board of Directors may, in its discretion, make any or all outstanding Awards
immediately exercisable or fully vested to the extent of 100% of the Shares
subject thereto notwithstanding any contrary waiting or vesting periods
specified in this Plan or in any applicable Award Agreement. In addition to the
foregoing, the Board of Directors may, in its discretion, accelerate the
exercisability or vesting of Awards granted under the Plan in circumstances that
do not constitute a change in control as defined herein.
          10.05 Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.
          10.06 Beneficiary Designations. If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid Award shall be paid in the event of the Participant’s death.
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate and,
subject to the terms of the Plan and of the applicable Award Agreement, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.
          10.07 Nontransferability of Awards; Unfunded Plan. No Award granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than (a) by will or the laws of descent and
distribution, (b) pursuant to a qualified domestic relations order (as defined
in Section 401(a)(13) of the Code or Section 206(d)(3) of the Employee
Retirement Income Security Act of 1974, as amended, or (c) to the limited extent
provided in Section 10.05; provided that in the case of an Incentive Stock
Option,

-12-



--------------------------------------------------------------------------------



 



such transfer or assignment may occur only to the extent it will not result in
disqualifying such option as an incentive stock option under Section 422 of the
Code, or any successor provision. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant or his or her guardian or legal representative. Notwithstanding the
foregoing, to the extent provided in the applicable Award Agreement, a
Participant may transfer a Nonqualified Stock Option either (i) to members of
his or her immediate family (as defined in Rule 16a-1 promulgated under the
Exchange Act), to one or more trusts for the benefit of such family members, or
to partnerships or other entities in which such family members are the only
partners or owners, provided that the Participant does not receive any
consideration for the transfer, or (ii) if such transfer is approved by the
Committee. If such transfer is permitted under the Award Agreement, any
Nonqualified Stock Option held by such transferees are subject to the same terms
and conditions that applied to such Nonqualified Stock Options immediately prior
to transfer based on the transferor Participant’s continuing relationship with
the Company. It is intended that the Plan be an “unfunded” plan for incentive
compensation. The Plan does not give a Participant any interest, lien or claim
against any specific asset of the Company. No Participant or beneficiary shall
have any rights under this Plan other than as a general unsecured creditor of
the Company.
          10.08 No Rights as Stockholder. Except to the limited extent provided
in Sections 7.06 and 7.07, no Participant (nor any beneficiary) shall have any
of the rights or privileges of a stockholder of the Company with respect to any
Shares issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
          10.09 Agreements and Representations of Optionees. As a condition to
the exercise of an Award, the Committee may, in its sole determination, require
the Participant to represent in writing that the Shares being purchased are
being purchased only for investment and without any present intent at the time
of the acquisition of such Shares to sell or otherwise dispose of the same.
          10.10 Tax Withholding Requirements.
                    (a) The Company’s obligation to deliver Shares upon issuance
or exercise of an Award shall be subject to the Participant’s satisfaction of
all applicable federal, state or local tax withholding obligations. Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof), the
Company shall have the power and the right to deduct or withhold from any
salary, wages, or other compensation for services payable by the Company to or
with respect to a Participant, or require a Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, and local withholding tax
liability (including the Participant’s FICA obligation) attributable to such
Participant’s (or any beneficiary’s or personal representative’s) receipt or
disposition of Shares purchased or acquired under any Award or to take any such
other action as it deems necessary to enable it to satisfy any such tax
withholding obligations.

-13-



--------------------------------------------------------------------------------



 



                    (b) The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit or require a
Participant to satisfy all or part of the Participant’s tax withholding
liabilities in connection with an Award by (i) having the Company withhold
otherwise deliverable Shares, or (ii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld.
The amount of the withholding requirement shall be deemed to include any amount
which the Committee determines, not to exceed the amount determined by using the
minimum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.
          10.11 Exchanges. The Committee may permit the voluntary surrender of
all or a portion of any Award granted under the Plan to be conditioned upon the
granting to the Participant of a new Award for the same or a different type and
number of Shares as the Award surrendered, or may require such voluntary
surrender as a condition precedent to a grant of a new Award to such
Participant. Subject to the provisions of the Plan, such new Award shall be on
such other terms and conditions as are specified by the Committee at the time
the new Award is granted. Upon surrender, the Awards surrendered shall be
cancelled and the Shares previously subject to them shall be available for the
grant of other Awards.
          10.12 Repurchase of Shares by the Company. Any Shares purchased or
acquired upon issuance or exercise of an Award may, in the sole discretion of
the Committee, be subject to repurchase by or forfeiture to the Company if and
to the extent and at the repurchase price, if any, specifically set forth in the
Award Agreement pursuant to which the Shares were purchased or acquired.
Certificates representing Shares subject to such repurchase or forfeiture may be
subject to such escrow and stock legend provisions as may be set forth in the
Award Agreement pursuant to which the Shares were purchased or acquired.
          10.13 Confidentiality Agreements. Upon the Company’s request, each
Participant shall execute, prior to or contemporaneously with the grant of any
Award hereunder, the Company’s then current standard form of agreement relating
to nondisclosure of confidential information, noncompetition and/or assignment
of inventions and related matters.
          10.14 Compliance with Laws and Regulations. The Plan, the grant,
issuance, and exercise of Awards thereunder, and the obligation of the Company
to sell and deliver the Shares under such Awards, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. Awards issued under
the Plan shall not be exercisable prior to (a) the date upon which the Company
shall have registered the Shares for which Awards may be issued hereunder under
the Securities Act, and (b) the completion of any registration or qualification
of such Shares under state law, or any ruling or regulation of any governmental
body which the Company shall, in its sole discretion, determine to be necessary
or advisable in connection therewith, or alternatively, unless the Company shall
have received an opinion from counsel to the Company stating that the grant,
issuance, or exercise of such Awards may be effected without registering the
Shares subject to such Awards under the Securities Act, or under state or other
law.

-14-



--------------------------------------------------------------------------------



 



          10.15 Expenses. All expenses and costs in connection with
administration of the Plan shall be borne by the Company.
          10.16 Limitation of Liability. The liability of the Company and its
Affiliates under this Plan or in connection with any grant, issuance, or
exercise of an Award is limited to the obligations expressly set forth in the
Plan and in any Award Agreements, and no term or provision of this Plan or of
any Award Agreements shall be construed to impose any further or additional
duties, obligations or costs on the Company and its Affiliates not expressly set
forth in the Plan or the Award Agreements.
     11. Amendment, Termination, and Duration.
          11.01 Amendment, Suspension, or Termination. The Committee may amend,
modify, or terminate the Plan at any time without further action on the part of
the stockholders of the Company; provided, however, that (a) in no event shall
any amendment be made to the Plan which would cause the Incentive Stock Option
granted hereunder to fail to qualify as incentive stock options under the Code;
(b) any amendment to the Plan which requires the approval of the stockholders of
the Company under the Code or the regulations promulgated thereunder shall be
subject to approval by the stockholders of the Company in accordance with the
Code or such regulations; and (c) any amendment to the Plan which requires the
approval of the stockholders of the Company under any rules promulgated under
the Exchange Act shall be subject to the approval of the stockholders of the
Company in accordance with such rules. In addition, as required by Rule 16b-3 of
the Exchange Act, the provisions of Section 8 regarding the formula for
determining the amount, exercise price, and timing of Non-Employee Director
Options shall in no event be amended more than once every six (6) months, other
than to comport with changes in the Code. No amendment, modification,
suspension, or termination of the Plan shall in any manner adversely affect any
Award previously granted to a Participant under the Plan without the consent of
the Participant or the transferee of such Award. No Award may be granted during
any period of suspension or after termination of the Plan.
          With the consent of the Participant affected, the Committee may amend
outstanding Awards or related agreements in a manner not inconsistent with the
Plan. The Committee shall have the right to amend or modify the terms and
provisions of the Plan and of any outstanding Incentive Stock Options granted
under the Plan to the extent necessary to qualify any or all such Incentive
Stock Options for such favorable federal income tax treatment (including
deferral of taxation upon exercise) as may be afforded incentive stock options
under Section 422 of the Code.
          11.02 Term of the Plan. The Plan shall become effective on the
Effective Date, subject to the approval of the Plan by the holders of a majority
of the shares of common stock of the Company entitled to vote on, or within
twelve months of, the date of the Plan’s adoption by the Board, and all Awards
granted prior to such approval shall be subject to such approval. The Plan shall
terminate on the tenth anniversary of the Effective Date, or such earlier date
as may be determined by the Board. Termination of the Plan, however, shall not
affect the rights of Participants under Awards previously granted to them, and
all unexpired Awards shall continue

-15-



--------------------------------------------------------------------------------



 



in force and operation after termination of the Plan except as they may lapse or
be terminated by their own terms and conditions.
     12. Definitions. As used in this Plan, the following words and phrases
shall have the meanings indicated unless a different meaning is plainly required
by the context:
          12.01 Affiliate. “Affiliate” means any corporation or any other entity
(including, but not limited to, partnerships, limited liability corporations and
joint ventures) controlling, controlled by, or under common control with the
Company.
          12.02 Award. “Award” means, individually or collectively, a grant
under the Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, or
Restricted Stock.
          12.03 Award Agreement. “Award Agreement” means the written agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan.
          12.04 Board. “Board” means the Board of Directors of the Company.
          12.05 Change in Control. “Change in Control” of the Company shall be
deemed to have occurred if, as a result of a tender offer, merger,
consolidation, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Company immediately before the Transaction shall cease to constitute a majority
of the Board or of any successor to the Company; provided, however, that any
Transaction shall not be deemed to be a change in control if the Transaction
causing such change shall have been approved by the affirmative vote of at least
a majority of the members of the Board in office immediately prior to the change
in control.
          12.06 Code. “Code” means the Internal Revenue Code of 1986, as
amended. Reference to a specific section of the Code or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.
          12.07 Committee. “Committee” means the committee appointed by the
Board (pursuant to Section 3.01) to administer the Plan.
          12.08 Company. “Company” means Cohesant , Inc., a Delaware
corporation, and any current or future Subsidiary or Parent thereof.
          12.09 Consultant. “Consultant” means any consultant, adviser,
independent contractor, or other person who provides significant services to the
Company or its Affiliates, but who is neither an Employee nor a Director.
          12.10 Covered Officers. “Covered Officers” means those Participants
who the Committee designates, for each Performance Period, in order to maintain
qualified performance-based compensation within the meaning of Code
Section 162(m).

-16-



--------------------------------------------------------------------------------



 



          12.11 Director. “Director” means any individual who is a member of the
Board.
          12.12 Disability. “Disability” means any injury of the body or any
disorder of the body or mind which renders the Participant unable to perform the
material and substantial duties of his regular employment by the Company at the
time of the Company’s termination of employment by the Company. The Company’s
determination that a termination of employment was not a Disability related
Termination of Service may be disputed by the Participant for purposes of any
Award held by the Participant under this Plan upon written notice to the
Company’s Chief Financial Officer within 30 days after termination of
employment. If so disputed, the Company will promptly select a physician, the
Participant will promptly select a physician, and the physicians so selected
will select a third physician (“Independent Physician”) who will make a binding
determination of Disability for purposes of this Plan. The Participant will make
himself available for and submit to examinations by such physicians as may be
directed by the Company. Failure of the Participant to submit to any examination
or failure of the Independent Physician to make his determination within 90 days
after the date of the notice that the Participant disputed the Company’s
determination shall constitute acceptance of the Company’s determination as to
Disability. If the decision of the Independent Physician upholds the Company’s
determination, any outstanding Award held by the Participant shall be
exercisable for 30 days from the date of such decision (but not later than the
expiration of the date of the Award Agreement) to the extent that the Award was
exercisable on the date of the Participant’s termination of employment and
thereafter the Award shall terminate.
          12.13 Employee. “Employee” means any officer, manager or employee of
the Company or of an Affiliate, whether such employee is so employed at the time
the Plan is adopted or becomes so employed subsequent to the adoption of the
Plan.
          12.14 Exchange Act. “Exchange Act” means the Securities Exchange Act
of 1934, as amended. Reference to a specific section of the Exchange Act or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
          12.15 Exercise Price. “Exercise Price” means the price at which a
Share may be purchased by a Participant pursuant to the exercise of an Option.
          12.16 Extraordinary Events. “Extraordinary Events” shall mean
(a) asset write-downs; (b) litigation, claims, judgments, or settlements;
(c) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results; (d) accruals for reorganization and
restructuring programs; (e) capital gains and losses, (f) special charges in
connection with mergers and acquisitions; and (g) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operation appearing or incorporated by reference in the Company’s
Annual Report on Form 10-K filed with the Securities and Exchange Commission for
the applicable year.

-17-



--------------------------------------------------------------------------------



 



          12.17 Fair Market Value. “Fair Market Value” means (a) if the Shares
are listed or admitted to trading on a national securities exchange, the Nasdaq
Global Market, or the Nasdaq Capital Market, or are quoted on the
over-the-counter Bulletin Board, the average of the high and low sales price per
share reported on the Grant Date or, if no high and low price can be determined
for such day, the most recent date for which such price can reasonably be
ascertained, or (b) if the Shares are not listed or admitted to trading on a
national securities exchange, the Nasdaq Global Market, the Nasdaq Capital
Market, nor are quoted on the over-the-counter Bulletin Board, the mean between
the representative bid and asked per Share prices in the over-the-counter market
at the closing on the Grant Date, or the most recent such bid and asked prices
then available, as reported by Nasdaq or if the Shares are not then quoted by
Nasdaq as furnished by any market maker selected from time to time by the
Committee (or in the case of grants under Article 8 the Board) for that purpose.
In all other cases, the fair market value will be determined in accordance with
procedures established in good faith by the Committee and with respect to
Incentive Stock Options, shall conform to regulations issued by the Internal
Revenue Service.
          12.18 Fiscal Year. “Fiscal Year” means the fiscal year of the Company.
          12.19 Grant Date. “Grant Date” means, with respect to an Award, the
date that the Committee acts to grant the Award or such later date as the
Committee shall specify.
          12.20 Incentive Stock Option. “Incentive Stock Option” means an Option
to purchase Shares which is designated as an Incentive Stock Option and is
intended to meet the requirements of Section 422 of the Code.
          12.21 Non-Employee Director. “Non-Employee Director” means a Director
who does not an Employee of the Company.
          12.22 Nonqualified Stock Option. “Nonqualified Stock Option” means an
option to purchase Shares which does not meet the requirements of Section 422 of
the Code.
          12.23 Option. “Option” means an Incentive Stock Option or a
Nonqualified Stock Option.
          12.24 Participant. “Participant” means an Employee, Consultant, or
Non-Employee Director who has an outstanding Award.
          12.25 Parent. “Parent” shall have the meaning set forth in Section
424(e) of the Code.
          12.26 Performance Goal. “Performance Goal” shall mean any one or more
of the following performance criteria:
                    (a) Income (loss) per common share from continuing
operations as disclosed in the Company’s annual financial statements;

-18-



--------------------------------------------------------------------------------



 



                    (b) Percentage increase in sales or gross margins,
percentage decreases in expenses, or achievement of pre-determined goals or
target levels, all as established by the Committee, in its discretion, prior to
the beginning of the vesting period.
                    (c) Income (loss) per common share or income (loss) per
common share from continuing operations, excluding (i) extraordinary charge(s);
(ii) any accruals for restructuring programs, merger integration costs, or
merger transaction costs; and/or (iii) other unusual or infrequent items
(whether gains or losses) as defined by generally accepted accounting principles
(GAAP) which are disclosed as a separate component of income or loss on the face
of the income statement or as may be disclosed in the notes to the financial
statements (hereinafter “EPS”);
                    (d) Ratio of (i) operating profit, or other objective and
specific income (loss) category results to (ii) average common shares
outstanding (adjustments to (i) in this paragraph may be made at the time of the
goal/target establishment by the Committee in its discretion);
                    (e) Share price;
                    (f) Total stockholder return expressed on a dollar or
percentage basis as is customarily disclosed in the proxy statement accompanying
the notice of annual meetings of stockholders;
                    (g) Income (loss) (i) from continuing operations before
extraordinary charge(s), (ii) before extraordinary charge(s), or (iii) net, as
the case may be, adjusted to remove the effect of any accruals for restructuring
programs or other unusual or infrequent items as defined by generally accepted
accounting principles (GAAP) disclosed as a separate component of income on the
face of the income statement or in the notes to the financial statements;
                    (h) Net income;
                    (i) Any of items (a) through (h) above with respect to any
Parent, Subsidiary, Affiliate, division, business unit or business group of the
Company whether or not such information is included in the Company’s
consolidated financial statements; or
                    (j) Any other objective criteria established by the
Committee prior to payment of any Award based on the criteria.
          With respect to items (a), (b), (c) and (d) above, other terminology
may be used for “income (loss) per common share” (such as “Basic EPS,” “earnings
per common share,” “diluted EPS,” or “earnings per common share-assuming
dilution”) as contemplated by Statement of Financial Accounting Standards
No. 128.
          12.27 Performance Period. “Performance Period” means the Fiscal Year
except in the following cases: (a) the Employee’s service period within a Fiscal
Year in the case of a new hire or promoted Employee; or (b) a period of service
determined at the discretion of

-19-



--------------------------------------------------------------------------------



 



the Committee prior to the expiration of more than 25% of the period.
Notwithstanding any provision contained herein, Performance Periods of Awards
granted to Section 16 Persons shall exceed six (6) months in length (or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3).
          12.28 Period of Restriction. “Period of Restriction” means the period
during which shares of Restricted Stock are subject to forfeiture and/or
restrictions on transferability.
          12.29 Plan. “Plan” means the Cohesant , Inc. Long Term Incentive Plan,
as set forth in this instrument and as hereafter amended from time to time.
          12.30 Restricted Stock. “Restricted Stock” means an Award granted to a
Participant pursuant to Section 7.
          12.31 Retirement. “Retirement” means, in the case of an Employee, a
Termination of Service by a Participant who has attained the age of at least 59
1/2, who has been continuously employed by the Company for at least five years,
and who has entered into a written confidentiality and non-competition agreement
with the Company (“Retirement Agreement”) in a form acceptable to the Committee
at the time of such termination of employment. With respect to a Consultant, no
Termination of Service shall be deemed to be on account of “Retirement.” With
respect to a Non-Employee Director, “Retirement” means termination of service on
the Committee with the consent of the remaining Directors.
          12.32 Rule 16b-3. “Rule 16b-3” means Rule 16b-3 promulgated under the
Exchange Act, as amended, and any future regulation amending, supplementing or
superseding such regulation.
          12.33 Section 16 Person. “Section 16 Person” means a person who, with
respect to the Shares, is subject to Section 16 of the Exchange Act.
          12.34 Securities Act. “Securities Act” means the Securities Act of
1933, as amended. Reference to a specific section of the Securities Act or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
          12.35 Shares. “Shares” means the shares of the Company’s common stock,
$.01 par value.
          12.36 Stock Appreciation Right or SAR. “Stock Appreciation Right” or
“SAR” means a stand-alone Award, granted independently of any Option, that
pursuant to Section 6 is designated as an SAR.
          12.37 Subsidiary. “Subsidiary” means any entity in an unbroken chain
of entities beginning with the Company if each of the entities other than the
last entity in the chain

-20-



--------------------------------------------------------------------------------



 



then owns fifty percent (50%) or more of the total combined voting power in one
of the other entities in the chain.
          12.38 Termination of Service. “Termination of Service” means (a) in
the case of an Employee, a cessation of the employee-employer relationship
between an Employee and the Company or an Affiliate for any reason, including,
but not by way of limitation, a termination by resignation, discharge, death,
Disability, Retirement, or the disaffiliation of an Affiliate, but excluding any
such termination where there is a simultaneous re-employment by the Company or
an Affiliate; (b) in the case of a Consultant, a cessation of the service
relationship between a Consultant and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of an Affiliate, but
excluding any such termination where there is a simultaneous re-engagement of
the Consultant by the Company or an Affiliate; and (c) in the case of a
Non-Employee Director, a cessation of the Non-Employee Director’s service on the
Board for any reason. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a Termination of Service.
          12.39 Termination of Service For Cause. “Termination of Service For
Cause” means Termination of Service for (a) the commission of an act of
dishonesty, including but not limited to misappropriation of funds or property
of the Company; (b) the engagement in activities or conduct injurious to the
reputation of the Company; (c) the conviction or entry of a guilty or no contest
plea to (i) a misdemeanor involving an act of moral turpitude or (ii) a felony;
(d) the violation of any of the terms and conditions of any written agreement
the Participant may have from time to time with the Company (following 30 days’
written notice from the Company specifying the violation and the Participant’s
failure to cure such violation within such 30-day period); or (e) any refusal to
comply with the written directives, policies or regulations established from
time to time by the Company.
     13. Legal Construction.
          13.01 Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
          13.02 Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
          13.03 Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies, national
securities exchanges, Nasdaq Markets, or the OTC Bulletin Board as may be
required.

-21-



--------------------------------------------------------------------------------



 



          13.04 Compliance with Rule 16b-3. Transactions under this Plan with
respect to Section 16 Persons are intended to comply with all applicable
conditions of Rule 16b-3 of the Exchange Act. To the extent any provision of the
Plan, Award Agreement or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee. Notwithstanding any contrary provision of the Plan, if the Committee
specifically determines that compliance with Rule 16b-3 of the Exchange Act no
longer is required, all references in the Plan to Rule 16b-3 of the Exchange Act
shall be null and void.
          13.05 Governing Law. The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.
          13.06 Captions. Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.
Adopted: April 16, 2008

-22-